

113 S1806 IS: To amend the Federal Home Loan Bank Act with respect to membership eligibility of certain institutions.
U.S. Senate
2013-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1806IN THE SENATE OF THE UNITED STATESDecember 12 (legislative day, December 11), 2013Mr. Brown (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Federal Home Loan Bank Act with respect to
		  membership eligibility of certain institutions.1.Inclusion of certain
			 depository institutions in Federal Home Loan Bank systemSection 4(a)(1) of the Federal Home Loan
			 Bank Act (12 U.S.C. 1424(a)(1)) is amended by striking (as defined in
			 section 2 of this Act) and inserting (as defined in section
			 43(e)(2) of the Federal Deposit Insurance Act (12 U.S.C.
			 1831t(e)(2))).